EXHIBIT 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: ) Chapter 11 ) DELTA MILLS, INC., et al.,1 ) Case No. 06-11144 (CSS) ) Debtors. ) Jointly Administered ) DISCLOSURE STATEMENT REGARDING FIRST AMENDED JOINT PLAN OF LIQUIDATION PROPOSED BY DELTA MILLS, INC., DELTA WOODSIDE INDUSTRIES, INC., AND DELTA MILLS MARKETING, INC. Dated: July 17, 2007 MORRIS, NICHOLS, ARSHT & TUNNELL, LLP Robert J. Dehney (No. 3578) Gregory T. Donilon (No. 4244) 1201 North Market Street P.O. Box 1347 Wilmington, Delaware 19899-1347 (302) 658-9200 and RAYBURN COOPER & DURHAM, P.A. C. Richard Rayburn, Jr. John R. Miller, Jr. Shelley K. Abel Suite 1200, The Carillon 227 West Trade Street Charlotte, NC 28202 (704) 334-0891 Co-Counsel to the Debtors and Debtors in Possession THIS IS A SOLICITATION BY DELTA MILLS, INC., et al., THE DEBTORS IN THESE CHAPTER 11 CASES, AND IS NOT A SOLICITATION BY THEIR ATTORNEYS, FINANCIAL ADVISORS AND OTHER PROFESSIONAL ADVISORS. INFORMATION CONTAINED HEREIN HAS NOT BEEN SUBJECT TO A CERTIFIED AUDIT. 1These jointly administered cases are those of the following debtors: Delta Mills, Inc., Delta Woodside Industries, Inc., and Delta Mills Marketing, Inc. 1 TABLE OF CONTENTS PAGE Page 1. INTRODUCTION 1 1.1 PURPOSE OF DISCLOSURE STATEMENT 1 1.2 CONFIRMATION OF PLAN 2 1.2.1 REQUIREMENTS 2 1.2.2 PROCEDURE 2 1.2.3 OBJECTION TO CONFIRMATION 2 1.2.4 EFFECT OF CONFIRMATION 3 1.3 VOTING ON THE PLAN 3 1.3.1 IMPAIRED CLAIMS OR INTERESTS 3 1.3.2 ELIGIBILITY 4 1.3.3 BINDING EFFECT 4 1.3.4 PROCEDURE 4 1.4 ACCEPTANCE OF THE PLAN 5 1.4.1 CREDITOR ACCEPTANCE 5 1.4.2 CRAMDOWN ELECTION 6 1.5 SOURCES OF INFORMATION 6 1.6 ADDITIONAL INFORMATION 6 2. THE DEBTORS 7 2.1 DESCRIPTION OF THE DEBTORS AND NAUTILUS AND THE DEBTORS' BUSINESSES 7 2.1.1 CORPORATE STRUCTURE 7 2.1.2 CORPORATE HISTORY 8 2.2 THE DEBTORS' FINANCIAL HISTORY AND PRE-PETITION DEBT STRUCTURE 8 2.2.1 SECURED INDEBTEDNESS - THE GMAC CREDIT FACILITY 8 2.2.2 UNSECURED AND OTHER INDEBTEDNESS 8 2.3 EVENTS LEADING TO THE BANKRUPTCY FILING 9 2.3.1 CONTRACTION OF OPERATIONS 9 2.3.2 THE DEBTORS' INCREASED RELIANCE ON THE GMAC CREDIT FACILITY 10 2.3.3 THE DEBTORS' EVALUATION OF STRATEGIC ALTERNATIVES AND TURNAROUND EFFORTS 11 2.4 DEBTORS' BANKRUPTCY PROCEEDINGS 14 2.4.1 PETITION DATE 14 2.4.2 FIRST DAY ORDERS 14 2.4.3 THE CREDITORS' COMMITTEE 15 2.4.4 THE DIP FINANCING FACILITY 15 2.4.5 SALE OF CERTAIN OF THE DEBTORS' ASSETS 16 2.4.6 SCHEDULES 19 2.4.7 BAR DATE ORDERS 19 2.4.8 INCENTIVE PAYMENTS TO EXECUTIVE EMPLOYEES 19 2.4.9 SETTLEMENT AMONG EXECUTIVES, THE DEBTORS AND THE COMMITTEE 20 2.4.10 SALE OF THE BEATTIE PLANT 21 2.5 SUMMARY OF THE DEBTORS' REMAINING ASSETS AND EXPECTED DISTRIBUTIONS UNDER THE PLAN 22 2.5.1 LIQUIDATION OF RESIDUAL ASSETS 23 2.5.2 COLLECTION OF ACCOUNTS RECEIVABLE 23 2.6 SECURED CLAIMS ENCUMBERING THE DEBTORS' PROPERTY 25 2.7 ADMINISTRATIVE CLAIMS 25 2.8 UNSECURED CLAIMS AGAINST THE DEBTORS 26 i 3. SUMMARY OF THE PLAN OF REORGANIZATION 26 3.1 IN GENERAL 26 3.2 CLASSIFICATION OF CLAIMS AND INTERESTS 27 3.2.1 CLASS 1 - GMAC CLAIMS 27 3.2.2 CLASS 2 - GENERAL SECURED CLAIMS 27 3.2.3 CLASS 3 - PRIORITY NON-TAX CLAIMS 28 3.2.4 CLASS 4 - INDEMNIFICATION CLAIMS 28 3.2.5 CLASS 5 - CONVENIENCE CLAIMS 28 3.2.6 CLASS 6 - GENERAL UNSECURED CLAIMS 29 3.2.7 CLASS 7 - RECLAMATION SETTLEMENT CLAIMS 29 3.2.8 CLASS 8 -INTERESTS 29 3.2.9 ELIMINATION OF CLASSES 29 3.3 TREATMENT OF UNIMPAIRED CLAIMS AND CLASSES 30 3.3.1 ADMINISTRATIVE CLAIMS 30 3.3.2 PRIORITY TAX CLAIMS 30 3.3.3 CLASS 1 - GMAC CLAIMS 30 3.3.4 CLASS 2 - GENERAL SECURED CLAIMS 30 3.3.5 CLASS 3 - PRIORITY NON-TAX CLAIMS 31 3.3.6 CLASS 4 - INDEMNIFICATION CLAIMS 31 3.4 TREATMENT OF IMPAIRED CLASSES 31 3.4.1 CLASS 5 - CONVENIENCE CLAIMS 31 3.4.2 CLASS 6 - GENERAL UNSECURED CLAIMS 31 3.4.3 CLASS 7 - RECLAMATION SETTLEMENT CLAIMS 32 3.4.4 CLASS 8 - INTERESTS 33 3.5 IMPLEMENTATION OF THE PLAN 33 3.5.1 MERGER OF THE DEBTORS 33 3.5.2 LIQUIDATION OF RESIDUAL ASSETS 34 3.5.3 COLLECTION OF ACCOUNTS RECEIVABLE 34 3.5.4 DESIGNATED OFFICERS; INSURANCE, ETC 35 3.5.5 SALE FREE AND CLEAR OF LIENS 40 3.5.6 TRANSFER TAXES 40 3.5.7 AVOIDANCE ACTIONS AND CAUSES OF ACTION 40 3.5.8 EFFECTIVE DATE 40 3.5.9 RECORDS 40 3.5.10 RESIGNATION OF DIRECTORS AND OFFICERS 40 3.5.11 POST-CONFIRMATION BUDGET 40 3.6 FUNDING AND DISBURSEMENTS 41 3.6.1 NO DISBURSING AGENT 41 3.6.2 RESERVES - PAYMENT OF DISPUTED CLAIMS 41 3.6.3 CASH PAYMENTS 41 3.6.4 SOURCES OF CASH FOR PLAN DISTRIBUTIONS 41 3.6.5 DISTRIBUTION FOR ALLOWED CLAIMS 42 3.6.6 DISTRIBUTIONS BY THE MERGED DEBTORS 42 3.6.7 UNDELIVERABLE DISTRIBUTIONS 42 3.6.8 UNCLAIMED PROPERTY 43 3.6.9 DISTRIBUTION RECORD DATE 43 3.6.10 DE MINIMIS DISTRIBUTIONS 43 3.6.11 FULL AND FINAL SATISFACTION 43 3.6.12 ALLOCATION OF PLAN DISTRIBUTIONS BETWEEN PRINCIPAL AND INTEREST 43 3.7 EXECUTORY CONTRACTS AND UNEXPIRED LEASES 43 3.8 DEBTORS' CONTINUED EXISTENCE AFTER CONFIRMATION 45 3.9 RESOLUTION OF CLAIMS AND INTERESTS 45 3.9.1 BAR DATES 45 3.9.2 FAILURE TO FILE PROOF OF CLAIM 46 3.9.3 OBJECTIONS TO CLAIMS 46 3.9.4 CLAIMS OBJECTION DEADLINES 46 ii 3.9.5 DISPUTED CLAIMS 47 3.9.6 ALLOWANCE OF CLAIMS 47 3.10 THE CREDITORS' COMMITTEE 47 3.10.1 DISSOLUTION OF CREDITORS' COMMITTEE 47 3.11 VESTING OF ASSETS 47 3.12 CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF PLAN 48 3.12.1 CONDITIONS TO CONFIRMATION 48 3.12.2 CONDITIONS TO EFFECTIVE DATE 48 3.12.3 WAIVER OF CONDITIONS 48 3.13 EFFECT OF PLAN CONFIRMATION 48 3.13.1 BINDING EFFECT 48 3.13.2 AVOIDANCE ACTIONS AND OTHER CAUSES OF ACTION 48 3.13.3 EXCULPATION AND LIMITATION OF LIABILITY 49 3.13.4 INJUNCTION 49 3.13.5 RELEASES BY DEBTORS 49 3.13.6 RELEASES BY CERTAIN HOLDERS OF CLAIMS 50 3.13.7 SUBSTANTIAL CONTRIBUTION OF DEBTORS' OFFICERS 50 3.13.8 SENIOR NOTES AND INDENTURE 50 3.13.9 CANCELLATION OF SENIOR NOTES AND AGREEMENTS 51 3.14 MISCELLANEOUS 51 3.14.1 PAYMENT OF U.S. TRUSTEE'S FEES 51 3.14.2 NO ADMISSION AGAINST INTEREST 51 3.14.3 POST-CONFIRMATION NOTICE 51 3.14.4 PLAN MODIFICATION 52 3.14.5 REVOCATION, WITHDRAWAL OR NON-CONSUMMATION 52 3.14.6 SETOFF AGAINST CLAIMS 52 3.14.7 FURTHER ACTION 52 3.14.8 PROFESSIONAL FEE CLAIM BAR DATE 52 3.14.9 SEVERABILITY OF PLAN PROVISIONS 52 3.14.10 CRAMDOWN 53 3.15 RETENTION OF JURISDICTION 53 4. FEASIBILITY 55 4.1 FINANCIAL FEASIBILITY ANALYSIS 55 4.1.1 BANKRUPTCY CODE STANDARD 55 4.1.2 NO NEED FOR FURTHER REORGANIZATION OF DEBTORS 55 5. ALTERNATIVES TO PLAN 55 5.1 CHAPTER 7 LIQUIDATION 55 5.1.1 BANKRUPTCY CODE STANDARD 55 5.1.2 PLAN IS IN THE BEST INTERESTS OF CREDITORS 55 5.2 CONTINUATION OF THE BANKRUPTCY CASES 56 5.3 ALTERNATIVE PLAN(S) 56 6. RISK FACTORS 57 6.1 CERTAIN BANKRUPTCY CONSIDERATIONS 57 6.2 CLAIMS ESTIMATION 57 6.2.1 BAR DATES 57 6.2.2 ENVIRONMENTAL CLAIMS 57 6.2.3 RECLAMATION CLAIMS 58 6.2.4 CLAIMS RELATED TO HEALTH INSURANCE/GROUP INSURANCE 58 6.2.5 CLAIMS RELATED TO WORKERS' COMPENSATION 59 6.3 ASSET PROCEEDS 60 6.3.1 SALE OF REAL PROPERTY ASSETS 60 6.3.2 REALIZATION OF RECEIVABLES AND THE DEBTORS' RIGHTS UNDER THE GMAC FACTORING AGREEMENT 60 6.3.3 UNCERTAINTIES RELATED TO GMAC 61 6.3.4 SALE OF REMAINING INVENTORY 63 iii 6.4 WIND-DOWN EXPENSES AND OTHER EXPENSES OF THE DEBTORS' ESTATES 64 6.4.1 PROFESSIONAL FEES 64 6.4.2 GMAC TERMINATION FEES 65 6.4.3 INDENTURE TRUSTEE FEES 66 7. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN 66 7.1 FEDERAL INCOME TAX CONSEQUENCES TO DEBTORS 67 7.2 FEDERAL INCOME TAX CONSEQUENCES TO HOLDERS OF CLAIMS AND INTERESTS 67 7.3 INFORMATION REPORTING AND BACKUP WITHHOLDING 68 7.4 IMPORTANCE OF OBTAINING PROFESSIONAL TAX ASSISTANCE 69 8. CONCLUSION 69 iv 1.INTRODUCTION 1.1PURPOSE OF DISCLOSURE STATEMENT. Delta Mills, Inc. (“Delta Mills”), Delta Woodside Industries, Inc. (“DLWI”), and Delta Mills Marketing, Inc. (“Marketing”), debtors and debtors in possession (the “Debtors”) provide this disclosure statement (as amended, modified or supplemented, the “Disclosure Statement”) to the Office of the United States Trustee and to all of the Debtors’ known Creditors and Interest holders pursuant to section 1125(b) of Title 11 of the United States Code (the “Bankruptcy Code”) for the purpose of soliciting acceptances of the Plan,2 which has been filed with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) and the summaries of the Plan contained herein shall not be relied upon for any purpose other than to make a judgment with respect to, and to determine how to vote on, the Plan. A copy of the Plan is attached hereto as
